DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 11 September 2020.
Claims 1-40 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 September 2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 12, and 13 of U.S. Patent No. 10810690. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of the current application states:
the computer receiving a first energy usage for the facility for a first period of time corresponding to the third-party's past energy usage for the first period of time;
the computer receiving a second energy usage for the facility for a second period of time corresponding to the third-party's past energy usage for the second period of time;
the software executing on the computer determining a baseline energy usage based on the first and second energy usages, the software executing on the computer applying a discount rate to the baseline energy usage to generate a discounted baseline energy usage, the discount rate based on an expected reduced energy usage for the facility;
the software executing on the computer generating an energy bill for a third period of time;
issuing the energy bill from a first-party to the third-party for a current billing period prior to an end of the current billing period;
wherein the first-party pays a utility bill issued by a second-party for energy usage of the facility during the current billing period;
measuring an actual energy usage of a plurality of pieces of equipment at the facility with a plurality of sensors connected to the network to generate measured energy usage;
transmitting the measured energy usage to the computer via the network;
software executing on the computer comparing the actual energy usage to the discounted baseline energy usage; and
software executing on the computer generating an alert when the monitored energy usage deviates a threshold value from the baseline energy usage.

Claim 1 of US 10810690 states:
Obtaining a first energy usage for the facility for a first period of time corresponding to the third party's past energy usage for the first period of time; 
Obtaining a second energy usage for the facility for a second period of time corresponding to the third party's past energy usage for the second period of time; 
The computer calculating a baseline energy usage utilizing the first and second past energy usages; 
The computer applying a discount rate to the baseline energy usage to generate a discounted baseline energy usage, the discount rate is based on an expected reduced energy usage by the third party; 
The computer applying a per unit rate for a third period of time to the discounted baseline energy usage to generate an energy bill; 
Transmitting the energy bill to the third party prior to all actual energy usage by the third party for the current billing period; 
The third party obligated to pay the energy bill to the first party and the energy bill issued to the third party prior to the second party issuing a current utility bill; 
Wherein the first party pays the current utility bill issued by the second party, the current utility bill corresponding to actual energy usage for the facility by the third party during the current billing period, the current billing period different than the third period of time; 
Measuring an actual energy usage in real time of a plurality of pieces of equipment at the facility with a plurality of sensors to generate measured energy usage; 
Transmitting in real time the measured enemy usage to the computer via a network connection; 
Comparing the actual enemy usage to the discounted baseline enemy usage; and 
Adjusting the operation of at least one piece of equipment associated with one of the plurality of sensors when the monitored energy usage deviates a derived threshold value from the baseline energy usage.

Claim 3 of US 10810690 states:
Wherein the measured energy usage is compared to the discounted baseline energy usage and if the measured energy usage deviates a threshold value from the baseline energy usage, an alert is generated.

As shown and emphasized here, claims 1 and 3 of US 10810690 discloses all of the limitations of claim 1 of the current application.   Claim 1 of US 10810690 differs since it further recites additional claim limitations including  the computer applying a per unit rate for a third period of time to the discounted baseline energy usage to generate an energy bill, transmitting the energy bill to the third party prior to all actual energy usage by the third party for the current billing period, the third party obligated to pay the energy bill to the first party and the energy bill issued to the third party prior to the second party issuing a current utility bill, and adjusting the operation of at least one piece of equipment associated with one of the plurality of sensors when the monitored energy usage deviates a derived threshold value from the baseline energy usage.  However, it would have been obvious to a person of ordinary skill in the art to modify claim 1 of US 10810690 by removing the additional limitations, since the claims of the present application and the claim recited in US 10810690 actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim 2 of the current application states, “wherein the threshold value is a derived value that is based in part on data relating to a per unit rate during the third period of time.”  It is noted that claim 4 of US 10810690 recites this limitation.


Claim 3 of the current application states, “wherein the data received from the second-party comprises peak demand data.” It is noted that claim 5 of US 10810690 recites this limitation.

Claim 13 of the current application states, “wherein the first period of time corresponds to a first monthly billing period for the second-party in a first year; wherein the second period of time corresponds to a second monthly billing period for the second-party in a second year; and wherein the first monthly billing period corresponds to the same calendar billing period as the second monthly billing period.”  It is noted that claim 6 of US 10810690 recites this limitation.

Claim 14 of the current application states, “wherein the third period of time corresponds a monthly billing period immediately preceding the current billing period.”  It is noted that claim 7 of US 10810690 recites this limitation.

Claim 15 of the current application states, “wherein the discount rate is in a range of between 5% to 10%.”  It is noted that claim 8 of US 10810690 recites this limitation.

Claim 16 of the current application states, “wherein the energy is electrical energy and a tariff corresponds to the KW/hr rate.”  It is noted that claim 9 of US 10810690 recites this limitation.

Claim 17 of the current application states, “wherein the current billing period corresponds to a normalized monthly billing period.”  It is noted that claim 12 of US 10810690 recites this limitation.

Claim 18 of the current application states, “obtaining a fourth energy usage for a fourth period of time corresponding to the third-party's energy usage for the fourth period of time; and recalculating the baseline energy usage utilizing an energy usage for the fourth period of time.”  It is noted that claim 13 of US 10810690 recites this limitation.

Claims 19-27 and 37-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 12, and 13 of U.S. Patent No. 10810690, in view of (Desai et al. US 2012/0215369 A1) (hereinafter Desai). 

With respect to claim 25, the current application states:
the computer receiving a first energy usage for the facility for a first period of time corresponding to the third-party's past energy usage for the first period of time;
the computer receiving a second energy usage for the facility for a second period of time corresponding to the third-party's past energy usage for the second period of time;
the software executing on the computer determining a baseline energy usage based on the first and second energy usages;
the software executing on the computer applying a discount rate to the baseline energy usage to generate a discounted baseline energy usage, the discount rate based on an expected reduced energy usage for the facility;
the software executing on the computer generating an energy bill for a third period of time;
issuing the energy bill from a first-party to the third-party for a current billing period prior to an end of the current billing period;
wherein the first-party pays a utility bill issued by a second-party for energy usage of the facility during the current billing period;
determining an energy usage of at least one piece of equipment at the facility;
comparing the energy usage to a database of information accessible by the computer; and
software executing on the computer adapted to adjust a Building Management System (BMS) to modify the operation of the at least one piece of equipment in the facility based on the comparison of the energy usage to the database of information.

Claim 1 of US 10810690 states:
Obtaining a first energy usage for the facility for a first period of time corresponding to the third party's past energy usage for the first period of time; 
Obtaining a second energy usage for the facility for a second period of time corresponding to the third party's past energy usage for the second period of time; 
The computer calculating a baseline energy usage utilizing the first and second past energy usages; 
The computer applying a discount rate to the baseline energy usage to generate a discounted baseline energy usage, the discount rate is based on an expected reduced energy usage by the third party; 
The computer applying a per unit rate for a third period of time to the discounted baseline energy usage to generate an energy bill; 
Transmitting the energy bill to the third party prior to all actual energy usage by the third party for the current billing period; 
The third party obligated to pay the energy bill to the first party and the energy bill issued to the third party prior to the second party issuing a current utility bill; 
Wherein the first party pays the current utility bill issued by the second party, the current utility bill corresponding to actual energy usage for the facility by the third party during the current billing period, the current billing period different than the third period of time; 
Measuring an actual energy usage in real time of a plurality of pieces of equipment at the facility with a plurality of sensors to generate measured energy usage; 
Transmitting in real time the measured enemy usage to the computer via a network connection; 
Comparing the actual enemy usage to the discounted baseline enemy usage; and 
Adjusting the operation of at least one piece of equipment associated with one of the plurality of sensors when the monitored energy usage deviates a derived threshold value from the baseline energy usage.

Claim 3 of US 10810690 states:
Wherein the measured energy usage is compared to the discounted baseline energy usage and if the measured energy usage deviates a threshold value from the baseline energy usage, an alert is generated.

As shown and emphasized here, claims 1 and 3 of US 10810690 discloses all of the limitations of claim 25 of the current application.   Claim 1 of US 10810690 differs since it further recites additional claim limitations including the computer applying a per unit rate for a third period of time to the discounted baseline energy usage to generate an energy bill, transmitting the energy bill to the third party prior to all actual energy usage by the third party for the current billing period, the third party obligated to pay the energy bill to the first party and the energy bill issued to the third party prior to the second party issuing a current utility bill, the current billing period different than the third period of time, transmitting in real time the measured enemy usage to the computer via a network connection, and adjusting the operation of at least one piece of equipment associated with one of the plurality of sensors when the monitored energy usage deviates a derived threshold value from the baseline energy usage.  However, it would have been obvious to a person of ordinary skill in the art to modify claim 1 of US 10810690 by removing the additional limitations, since the claims of the present application and the claim recited in US 10810690 actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

In addition, though US 10810690 does not explicitly disclose, Desai teaches:
Comparing the energy usage to a database of information accessible by the computer; and software executing on the computer adapted to adjust a Building Management System (BMS) to modify the operation of the at least one piece of equipment in the facility based on the comparison of the energy usage to the database of information (See at least paragraphs 8-14, 22-26, 27-34, and 81-86 which describe using sensors to measure energy usage of equipment at a facility, wherein the energy usage is compared to historic readings to and building profile information, and wherein commands are sent to a managing system to adjust the equipment operations based on the comparison).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of US 10810690, with the system and method of using sensors to measure energy usage of equipment at a facility, wherein the energy usage is compared to historic readings to and building profile information, and wherein commands are sent to a managing system to adjust the equipment operations based on the comparison of Desai.  By adjusting the performance of the equipment at a premise using an automated system after comparing measured usage to stored information, a facility owner and utility will predictably be able to adjust the energy consumption, and therefore predictably reduce consumption when needed.  

With regards to 26, 27, and 37-39 of the current applications, claims 6, 7, and 9-13 of US 10810690 discloses these limitations, as discussed above. 

With respect to claims 19-24, US 10810690 discloses all of the limitations of claim 1 as stated above.  In addition, Desai teaches these limitations, as shown in the 103 rejection below.  

With respect to claim 40, US 10810690 and Desai discloses all of the limtiations of claim 25 as stated above.  In addition, Desai teaches this limitation, as shown in the 103 rejection below.  

Claims 4-12 and 28-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10810690, in view of Desai et al. (US 2012/0215369 A1) (hereinafter Desai), Schuster (US 2016/0290671 A1) (hereinafter Schuster), and further in view of Paul et al. (US 2021/0148996 A1).

With respect to claims 4-12, US 10810690 discloses all of the limitations of claim 1 as stated above.  In addition, the combination of Schuster, Desai, and Paul teaches these limitations, as shown in the 103 rejection below.  

With respect to claim 28-36, US 10810690 and Desai discloses all of the limitations of claim 25 as stated above.  In addition, the combination of Schuster, Desai, and Paul teaches these limitations, as shown in the 103 rejection below.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "wherein the data received from the second-party comprises peak demand data.”  There is insufficient antecedent basis for this limitation in the claim.  In particular, the Applicant has referred to “the data” received from the second party, however the Applicant has failed to previously define or introduce any data that the second party provides, or even clarified who/what is receiving data, and thus, the claim is indefinite and unclear for failing to particularly claim the Applicant’s invention.  For the purpose of examination, the Examiner will interpret the claim to read, “wherein data is received from the second-party and the data comprises peak demand data.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the computer receiving a first energy usage for the facility for a first period of time corresponding to the third-party's past energy usage for the first period of time; the computer receiving a second energy usage for the facility for a second period of time corresponding to the third-party's past energy usage for the second period of time; the software executing on the computer determining a baseline energy usage based on the first and second energy usages, the software executing on the computer applying a discount rate to the baseline energy usage to generate a discounted baseline energy usage, the discount rate based on an expected reduced energy usage for the facility; the software executing on the computer generating an energy bill for a third period of time; issuing the energy bill from a first-party to the third-party for a current billing period prior to an end of the current billing period; wherein the first-party pays a utility bill issued by a second-party for energy usage of the facility during the current billing period; measuring an actual energy usage of a plurality of pieces of equipment at the facility with a plurality of sensors connected to the network to generate measured energy usage; transmitting the measured energy usage to the computer via the network; software executing on the computer comparing the actual energy usage to the discounted baseline energy usage; and software executing on the computer generating an alert when the monitored energy usage deviates a threshold value from the baseline energy usage.
The limitations of receiving first and second energy usage for the facility for a first and second periods of time corresponding to the third-party's past energy usage for the first and second periods of time, determining a baseline energy usage based on the first and second energy usages, applying a discount rate to the baseline energy usage to generate a discounted baseline energy usage, the discount rate based on an expected reduced energy usage for the facility; generating an energy bill for a third period of time, issuing the energy bill from a first-party to the third-party for a current billing period prior to an end of the current billing period, wherein the first-party pays a utility bill issued by a second-party for energy usage of the facility during the current billing period, measuring an actual energy usage of a plurality of pieces of equipment at the facility to generate measured energy usage, transmitting the measured energy usage to the computer, comparing the actual energy usage to the discounted baseline energy usage, and generating an alert when the monitored energy usage deviates a threshold value from the baseline energy usage; as drafted, under the broadest reasonable interpretation, encompasses the performance of commerical activities (including managing business relations and sales activities), the performance of mathematical concepts, and the performance of mental activities, with the use of computers as tools.  That is, the claim recites the use of generic computer elements (computer, sensors, and network) as tools to carry out the abstract idea.  In particular, receiving first and second energy usage for the facility for a first and second periods of time corresponding to the third-party's past energy usage for the first and second periods of time, determining a baseline energy usage based on the first and second energy usages, and applying a discount rate to the baseline energy usage to generate a discounted baseline energy usage, encompasses a human observing and collecting information on energy usage, determining an average usage, and applying a discount rate to the average; which as elements that can be done in the human mind (observation, evaluation, judgement).  In addition, the collection of energy usage information for different period, determining a baseline usage, and applying a rate; encompasses the performance of mathematical concepts.  In addition, receiving first and second energy usage for the facility for a first and second periods of time corresponding to the third-party's past energy usage for the first and second periods of time, determining a baseline energy usage based on the first and second energy usages, applying a discount rate to the baseline energy usage to generate a discounted baseline energy usage; encompasses the generation of average usage of energy based on previous usage, and determining expected consumption in the future, which is the management of commerical activities, such as managing/predicting user purchases of service in the future.  In addition, generating an energy bill for a third period of time, issuing the energy bill from a first-party to the third-party for a current billing period prior to an end of the current billing period, wherein the first-party pays a utility bill issued by a second-party for energy usage of the facility during the current billing period; encompasses the management of commerical activities, including issuing bills for services and receiving payment for those services.  In addition, measuring an actual energy usage of a plurality of pieces of equipment at the facility to generate measured energy usage, communicating the measured energy usage to another party, comparing the actual energy usage to the discounted baseline energy usage, and generating an alert when the monitored energy usage deviates a threshold value from the baseline energy usage; encompasses elements that can be performed in the human mind (observation, elevation, judgement, opinion).  In addition, comparing the actual energy usage to the discounted baseline energy usage, and generating an alert when the monitored energy usage deviates a threshold value from the baseline energy usage, encompasses the comparing of two quantities together and triggering an alert when the difference is greater than some threshold, which is the performance of mathematical concepts.  In addition, measuring an actual energy usage of a plurality of pieces of equipment at the facility to generate measured energy usage, transmitting the measured energy usage to the computer, comparing the actual energy usage to the discounted baseline energy usage, and generating an alert when the monitored energy usage deviates a threshold value from the baseline energy usage; encompasses the management of commerical activities, including comparing rendered services to expected services and determining whether the services deviate more than a threshold amount, which is the management of sales activities and business relations.  Thus, the claims under the broadest reasonable interpretation, recite elements that fall into the “Mental Processes” grouping of abstract ideas, the “Mathematical Concepts” grouping of abstract ideas, and the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Therefore the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (computer, sensors, and network) as tools to carry out the abstract idea.  In addition, the claims recite receiving and transmitting data over a network, which is deemed extrasolution activity.  Therefore the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims recite receiving and transmitting data (energy usage, energy bill, alerts) over a network, which is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”).  The claims are not directed to patent eligible subject matter.
The dependent claims 2-24, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further recite variables used to calculate a threshold value, which is deemed merely a narrowing of the field of use by defining data and its sources, which does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 2 and 3).  In addition, the claims further recite determining an expected power signature for equipment based on known usage patterns or from previous usage, which encompasses the performance of mathematical concepts (comparing quantities and patterns), the performance of mental processes (collecting known usage information, analyzing it, and judging future patterns of use), and the management of commerical activities (including managing consumption usage), and thus recites an abstract idea (claim 4).  In addition, the claims recite comparing the measured power signature to a stored power signature, and triggering an alert if they are different by a threshold amount, which is deemed the performance of mathematical concepts (comparing quantities), mental processes (collecting and comparing data), and the management of commerical activity (managing the consumption of services, and alerting a user to deviation in expected consumption), and thus recites an abstract idea (claim 4).  In addition, the claims further define the variables used and factors used to adjust variables, which is deemed merely a narrowing of the field of use by defining content of data, which does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 5 and 6).  In addition, the claims recite filtering an event when a duration of detection is less than a quantity of time, which encompasses the mental activity (observation, judgement), managing commerical interactions (i.e. not including data in commerical activity analysis), managing interactions and behavior between people (filtering content), and the performance of mathematical concepts (removing sub-data from an overall dataset if the data is not high/long enough); and the thus claims recite an abstract idea (claims 7 and 8).  In addition, the claims further define the content stored in a database, such as the reasons for malfunction, which is deemed merely a narrowing of the field of use by defining the content of data stored, which does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 9-12).  In addition, the claims further recite what the time periods of usage correspond to, which is deemed merely a narrowing of the field of use, which does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 13-14).  In addition, the claims further recite the range of a discount rate, which is deemed merely a narrowing of the field of use, which does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 15).  In addition, the claims further describe the variables definitions used, which is deemed merely a narrowing of the field of use, which does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 16).  In addition, the claims further define the type of billing period being normalized, which is deemed merely a narrowing of the field of use, which does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 17). In addition, the claims further define repeating the energy monitoring for another period and recalculating baseline energies, which is deemed further reciting the abstract idea of the independent claim (claim 18).  In addition, the claims further recite, evaluating a site facility to determine expected reduced energy using a table of information, which is deemed the performance of mental processes (observation, evaluating, judgement) by using known information to predict future outcomes, and managing business relations (predicting customer consumption of services) (claim 19).  In addition, the claims further define the information used to evaluate the facility, which is deemed merely a narrowing of the field of use, which does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 20-23).  In addition, the claims further recite making adjustments to a building management system, which recited at the high level of generality that is currently recited, encompasses merely providing instructions to users change consumption, which is managing relationships and behaviors of people, and thus would fall under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Claims 25-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the computer receiving a first energy usage for the facility for a first period of time corresponding to the third-party's past energy usage for the first period of time; the computer receiving a second energy usage for the facility for a second period of time corresponding to the third-party's past energy usage for the second period of time; the software executing on the computer determining a baseline energy usage based on the first and second energy usages; the software executing on the computer applying a discount rate to the baseline energy usage to generate a discounted baseline energy usage, the discount rate based on an expected reduced energy usage for the facility; the software executing on the computer generating an energy bill for a third period of time; issuing the energy bill from a first-party to the third-party for a current billing period prior to an end of the current billing period; wherein the first-party pays a utility bill issued by a second-party for energy usage of the facility during the current billing period; determining an energy usage of at least one piece of equipment at the facility; comparing the energy usage to a database of information accessible by the computer; and software executing on the computer adapted to adjust a Building Management System (BMS) to modify the operation of the at least one piece of equipment in the facility based on the comparison of the energy usage to the database of information.
The limitations of receiving first and second energy usage for the facility for a first and second periods of time corresponding to the third-party's past energy usage for the first and second periods of time, determining a baseline energy usage based on the first and second energy usages, applying a discount rate to the baseline energy usage to generate a discounted baseline energy usage, the discount rate based on an expected reduced energy usage for the facility; generating an energy bill for a third period of time, issuing the energy bill from a first-party to the third-party for a current billing period prior to an end of the current billing period, wherein the first-party pays a utility bill issued by a second-party for energy usage of the facility during the current billing period, determining an energy usage of at least one piece of equipment at the facility, comparing the energy usage to a database of information, and adjusting a Building Management System  to modify the operation of the at least one piece of equipment in the facility; as drafted, under the broadest reasonable interpretation, encompasses the performance of commerical activities (including managing business relations and sales activities), the management of relationships or behaviors between people, the performance of mathematical concepts, and the performance of mental activities, with the use of computers as tools.  That is, the claim recites the use of generic computer elements (computer, sensors, network, system) as tools to carry out the abstract idea.  In particular, receiving first and second energy usage for the facility for a first and second periods of time corresponding to the third-party's past energy usage for the first and second periods of time, determining a baseline energy usage based on the first and second energy usages, and applying a discount rate to the baseline energy usage to generate a discounted baseline energy usage, encompasses a human observing and collecting information on energy usage, determining an average usage, and applying a discount rate to the average; which as elements that can be done in the human mind (observation, evaluation, judgement).  In addition, the collection of energy usage information for different period, determining a baseline usage, and applying a rate; encompasses the performance of mathematical concepts.  In addition, receiving first and second energy usage for the facility for a first and second periods of time corresponding to the third-party's past energy usage for the first and second periods of time, determining a baseline energy usage based on the first and second energy usages, applying a discount rate to the baseline energy usage to generate a discounted baseline energy usage; encompasses the generation of average usage of energy based on previous usage, and determining expected consumption in the future, which is the management of commerical activities, such as managing/predicting user purchases of service in the future.  In addition, generating an energy bill for a third period of time, issuing the energy bill from a first-party to the third-party for a current billing period prior to an end of the current billing period, wherein the first-party pays a utility bill issued by a second-party for energy usage of the facility during the current billing period; encompasses the management of commerical activities, including issuing bills for services and receiving payment for those services.  In addition, determining an energy usage of at least one piece of equipment at the facility, comparing the energy usage to stored information, and generating commands for equipment; encompasses elements that can be performed in the human mind (observation, elevation, judgement, opinion).  In addition, determining an energy usage of at least one piece of equipment at the facility, comparing the energy usage to stored information, and generating commands for equipment; encompasses the management of commerical activities, including comparing rendered services to stored information, and determining adjustments to business services, which is the management of sales activities and business relations.  In addition, the issuing of commands to a system to adjust usage, encompasses the issuing of commands to a user to adjust service consumption, which is managing relationships and behaviors between people.  Thus, the claims under the broadest reasonable interpretation, recite elements that fall into the “Mental Processes” grouping of abstract ideas, the “Mathematical Concepts” grouping of abstract ideas, and the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Therefore the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (computer, sensors, network, system) as tools to carry out the abstract idea.  In addition, the claims recite receiving and transmitting data over a network, which is deemed extrasolution activity.  Therefore the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims recite receiving and transmitting data (energy usage, energy bill, alerts) over a network, which is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”).  The claims are not directed to patent eligible subject matter.
The dependent claims 26-40, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further recite what the time periods of usage correspond to, which is deemed merely a narrowing of the field of use, which does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 26 and 27).  In addition, the claims further recite determining an expected power signature for equipment based on known usage patterns or from previous usage, which encompasses the performance of mathematical concepts (comparing quantities and patterns), the performance of mental processes (collecting known usage information, analyzing it, and judging future patterns of use), and the management of commerical activities (including managing consumption usage), and thus recites an abstract idea (claim 28).  In addition, the claims recite comparing the measured power signature to a stored power signature, and triggering an alert if they are different by a threshold amount, which is deemed the performance of mathematical concepts (comparing quantities), mental processes (collecting and comparing data), and the management of commerical activity (managing the consumption of services, and alerting a user to deviation in expected consumption), and thus recites an abstract idea (claim 28).  In addition, the claims further define the variables used and factors used to adjust variables, which is deemed merely a narrowing of the field of use by defining content of data, which does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 29 and 30).  In addition, the claims recite filtering an event when a duration of detection is less than a quantity of time, which encompasses the mental activity (observation, judgement), managing commerical interactions (i.e. not including data in commerical activity analysis), managing interactions and behavior between people (filtering content), and the performance of mathematical concepts (removing sub-data from an overall dataset if the data is not high/long enough); and the thus claims recite an abstract idea (claims 31 and 32).  In addition, the claims further define the content stored in a database, such as the reasons for malfunction, which is deemed merely a narrowing of the field of use by defining the content of data stored, which does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 33-36).  In addition, the claims further describe the variables definitions used, which is deemed merely a narrowing of the field of use, which does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 37).  In addition, the claims further define the type of billing period being normalized, which is deemed merely a narrowing of the field of use, which does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 38). In addition, the claims further define repeating the energy monitoring for another period and recalculating baseline energies, which is deemed further reciting the abstract idea of the independent claim (claim 39).  In addition, the claims further recite the type of equipment that can be adjusted, which is deemed merely a narrowing of the field of use, which does not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2003/0055677 A1) (hereinafter Brown), in view of Playfair et al. (US 2012/0296799 A1) (hereinafter Playfair), in view of Ribbich et al. (US 2017/0234562 A1) (hereinafter Ribbich), in view of Kennedy et al. (US 2012/0260194 A1) (hereinafter Kennedy), and further in view of Desai et al. (US 2012/0215369 A1) (hereinafter Desai).

With respect to claim 1, Brown teaches:
Obtaining energy usage periods of time for the facility for billing periods corresponding to the third party's past energy usage for the period of time (See at least paragraphs 30-32 and 43-45 which describe monitoring loads and gathering historical usage and pricing data).
The computer calculating a baseline energy usage utilizing past energy usages; The computer applying a discount rate to the baseline energy usage to generate a discounted baseline energy usage, the discount rate based on expected reduced energy usage by the third party (See at least paragraphs 34-36, 40, and 64-67 which describe calculating a baseline energy usage based on historical data, and generating a discounted rate for baseline energy based on applying a discount rate to the baseline energy).
The computer applying a per unit rate for a third period of time to the discounted baseline energy usage to generate a calculated energy bill for the current billing period (See at least paragraphs 70-75 and 81-85 which describe calculating an energy bill for a current billing period based on the discounted baseline usage rate and the actual usage).
Software executing on the computer comparing the actual energy usage to the discounted baseline energy usage; Software executing on the computer generating an alert when the monitored energy usage deviates a threshold value from the baseline energy usage (See at least paragraphs 71, 74, 75, 78, and 80 which describe monitoring the actual energy usage for a billing period and alerting the customer in real-time of any margins of the actual usage with respect to the baseline energy usage).

Brown discloses all of the limitations of claim 1 as stated above.  Brown does not explicitly disclose the following, however Playfair teaches:
The computer receiving a first energy usage for the facility for a first period of time corresponding to the third-party's past energy usage for the first period of time; the computer receiving a second energy usage for the facility for a second period of time corresponding to the third-party's past energy usage for the second period of time (See at least paragraph 90 which describes obtaining energy usage for multiple periods of time, wherein the periods of times are in reference to different billing periods).
The computer calculating a baseline energy usage utilizing the first and second past energy usages (See at least paragraphs 90, 92, 94, 98, and 99 which describe generating a baseline energy usage based on multiple energy usage time periods).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair.  By using multiple billing periods as historical information, a system will predictably be able to generate a load profile for a customer that is accurate for that billing time period in a future year, thus predictably resulting in more accurate forecasting.

The combination of Brown and Playfair discloses all of the limitations of claim 1 as stated above.  Brown and Playfair do not explicitly disclose the following, however Ribbich teaches:
Issuing the energy bill from a first-party to the third-party for a current billing period prior to an end of the current billing period (See at least paragraph 215 which describe projecting an energy bill for a future billing period and presenting it to a user).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich.  By presenting a projected future energy bill to a user, the user and energy management system would predictably be able to plan an altered energy usage that will lower a cost of a bill, thus saving the user money as well as placing less strain on a utility provider.

The combination of Brown, Playfair, and Ribbich discloses all of the limitations of claim 1 as stated above.  Brown, Playfair, and Ribbich do not explicitly disclose the following, however Kennedy teaches:
Wherein the first-party pays a utility bill issued by a second-party for energy usage of the facility during the current billing period (See at least paragraphs 20, 25, 31, and 47, which describe a utility customer using a service that acts as a middleman that handles payment services for utility billings).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy. By providing a service that pays the billing for utilities, a customer will predictably be able to reduce the number of transactions they must handle, thus increasing the customer satisfaction and experience.

The combination of Brown, Playfair, Ribbich, and Kennedy discloses all of the limitations of claim 1 as stated above.  Brown, Playfair, Ribbich, and Kennedy do not explicitly disclose the following, however Desai teaches:
Measuring an actual energy usage of a plurality of pieces of equipment at the facility with a plurality of sensors connected to the network to generate measured energy usage; transmitting the measured energy usage to the computer via the network (See at least paragraphs 19, 28, 61, 62, and 76 which describe a single premise using multiple metering units to measure energy usage for appliances, wherein the measured energy is transmitted to a server).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances of Desai.  By using multiple metering units in a premise, an energy management system would predictably be able to identify the energy usage of discreet appliances, and thus would be able to alert a user of anomalous energy usage as well as control the appliance in order to reduce energy usage.

With respect to claim 2, the combination Brown, Playfair, Ribbich, Kennedy, and Desai discloses all of the limitations of claim 1 as stated above.  In addition, Brown teaches:
Wherein the threshold value is a derived value that is based in part on data relating to a per unit rate during the third period of time (See at least paragraphs 71, 74, 75, 78, and 80 which describe monitoring the actual energy usage for a billing period and alerting the customer in real-time of any margins of the actual usage with respect to the baseline energy usage).

With respect to claim 3, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claims 1 and 2 as stated above.  In addition, Brown teaches:
Wherein the data received from the second-party comprises peak demand data (See at least paragraphs 31, 34, 59, 60, and 68 which describe receiving peak demand data from a utility).

With respect to claim 13, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claim 1 as stated above.  In addition, Playfair teaches:
Wherein the first period of time corresponds to a first monthly billing period for the second-party in a first year; wherein the second period of time corresponds to a second monthly billing period for the second-party in a second year; and wherein the first monthly billing period corresponds to the same calendar billing period as the second monthly billing period (See at least paragraph 90 which describes obtaining energy usage for multiple periods of time, wherein the periods of times are in reference to billing periods of the same month over the course of multiple years).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances of Desai.  By using multiple billing periods as historical information, a system will predictably be able to generate a load profile for a customer that is accurate for that billing time period in a future year, thus predictably resulting in more accurate forecasting.

With respect to claim 14, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claims 1 and 13 as stated above.  In addition, Playfair teaches:
Wherein the third period of time corresponds a monthly billing period immediately preceding the current billing period (See at least paragraphs 90, 92, 94, 98, and 99 which describe generating a baseline energy usage based on multiple energy usage time periods).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances of Desai.  By using multiple billing periods as historical information, a system will predictably be able to generate a load profile for a customer that is accurate for that billing time period in a future year, thus predictably resulting in more accurate forecasting.

With respect to claim 15, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claim 1 as stated above.  In addition, Brown teaches:

Wherein the discount rate is in a range of between 5% to 10% (See at least paragraphs 40-44, 46, 64, and 65 and figure 5 which describe a user reaching an agreement with a utility provider for lower rates in a future time period based on the baseline energy usage, wherein the lower rates can be any negotiated rate.  It is noted that though Brown does not explicitly disclose that the discounted rate is in a range between 5% and 10%, the examiner notes this would be an obvious to try modification, as the claimed invention is merely specifying a range of the discounted rate which is not a functional limitation in of itself and the teachings of Brown allow for any negotiated discount to be applied).

With respect to claim 16, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claim 1 as stated above.  In addition, Brown teaches:
Wherein the energy is electrical energy and a tariff corresponds to the KW/hr rate (See at least 38-42 which describe the energy as electrical energy and the billing being done based on KW per hour).

With respect to claim 17, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claim 1 as stated above.  In addition, Brown teaches:
Wherein the current billing period corresponds to a normalized monthly billing period (See at least paragraph 68 which describes using monthly periods as the measurement and billing periods).

With respect to claim 18, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claim 1 as stated above.  In addition, Playfair teaches:
Obtaining a fourth energy usage for a fourth period of time corresponding to the third-party's energy usage for the fourth period of time; and recalculating the baseline energy usage utilizing an energy usage for the fourth period of time (See at least paragraph 98 which describes continuously recalculating the baseline energy usage based on newly acquired energy usage and pricing).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage, and continuously recalculating the baseline energy usage based on newly acquired energy usage and pricing of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances of Desai.  By recalculating the baseline energy as more data is collected, a service provider will predictably be able to adjust a user’s rates and consumption prediction more accurately, thus encouraging better energy management and lower rates for customers.

With respect to claim 19, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claim 1 as stated above.  In addition, Desai teaches:
Wherein the software executing on the computer comprises an automated site evaluation tool, the method further comprising the step of: evaluating the facility to generate an expected reduced energy usage for the facility (See at least paragraphs 8-10, 22, and 27-34 which describe evaluating a facility using measured energy usage and facility characteristics to identify expected reduced energy usage for the facility).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances, and wherein a system evaluates the collected information and premises characteristics to identify expected reduced energy usage for the facility of Desai.  By using collected information and building characteristics, a system would predictably be able to identify the expected change in energy for future periods, which would aid users and utility providers in projecting energy usage and saving strategies.

With respect to claim 20, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claims 1 and 19 as stated above.  In addition, Desai teaches:
Wherein the automated site evaluation tool accesses a table that includes data selected from the group consisting of: a size of the facility, a geographic location of the facility, a configuration of the facility, a use of the facility and combinations thereof (See at least paragraphs 8-18 which describe accessing and using a premises profile evaluate the premises, wherein the profile includes a size of the facility, a geographic location, a facility layout, and the use of the facility).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances, and wherein a system evaluates the collected information and premises characteristics to identify expected reduced energy usage for the facility of Desai.  By using collected information and building characteristics, a system would predictably be able to identify the expected change in energy for future periods, which would aid users and utility providers in projecting energy usage and saving strategies.

With respect to claim 21, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claims 1, 19, and 20 as stated above.  In addition, Desai teaches:
Wherein the configuration of the facility includes data relating to: sun facing and wind facing factors of the facility and the number of external walls of the facility (The Examiner notes that the current claim is a further limiting factor of one of the options in the depended upon claim 20, that is the configuration data.  As such, as the Examiner identified other elements in options that map to Desai, the teachings of Desai for depended upon claim 20 would apply for current claim 21.  See at least paragraphs 8-18 which describe accessing and using a premises profile evaluate the premises, wherein the profile includes a size of the facility, a geographic location, a facility layout, and the use of the facility).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances, and wherein a system evaluates the collected information and premises characteristics to identify expected reduced energy usage for the facility of Desai.  By using collected information and building characteristics, a system would predictably be able to identify the expected change in energy for future periods, which would aid users and utility providers in projecting energy usage and saving strategies.

With respect to claim 22, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claims 1, 19, and 20 as stated above.  In addition, Desai teaches:
Wherein the use of the facility includes data relating to type activity performed in the facility including commercial or industrial usage, the layout of the facility including occupancy density and combinations thereof (See at least paragraphs 8-18 which describe accessing and using a premises profile evaluate the premises, wherein the profile includes a size of the facility, a geographic location, a facility layout, and the use of the facility; and wherein the type of premises includes if it is residential, commerical, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances, and wherein a system evaluates the collected information and premises characteristics to identify expected reduced energy usage for the facility of Desai.  By using collected information and building characteristics, a system would predictably be able to identify the expected change in energy for future periods, which would aid users and utility providers in projecting energy usage and saving strategies.

With respect to claim 23, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claims 1 and 19 as stated above.  In addition, Desai teaches:
Wherein the automated site evaluation tool accesses a table that includes data selected from the group consisting of: an age and size of existing equipment, the number and type of windows in the facility, a rating of the envelop of the building, an amount and timing of pedestrian traffic within the facility, a schedule for equipment use in the facility, historical energy usage in the facility, metering data gathered from the facility and combinations thereof (See at least paragraphs 8-19 which describe accessing and using a premises profile evaluate the premises, wherein the profile includes a size of the facility, a geographic location, a facility layout, the use of the facility, the occupancy times and hours, the equipment, the equipment scheduled use, and the historic energy usage).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances, and wherein a system evaluates the collected information and premises characteristics to identify expected reduced energy usage for the facility of Desai.  By using collected information and building characteristics, a system would predictably be able to identify the expected change in energy for future periods, which would aid users and utility providers in projecting energy usage and saving strategies.

With respect to claim 24, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claims 1 and 19 as stated above.  In addition, Desai teaches:
Wherein software executing on the computer implements adjustments to a Building Management System (BMS) to adjust the operation of equipment in the facility based on the evaluation performed by the automated site evaluation tool (See at least paragraphs 8-14, 20, 21, 23-26, 35, and 81-86 which describe using real-time and historic measurements of energy consumption at a premises, wherein the equipment is adjusted to operated different based on commands from the system and users).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances, wherein a system evaluates the collected information and premises characteristics to identify expected reduced energy usage for the facility, and wherein the equipment is adjusted to operated different based on commands from the system and users of Desai.  By adjusting the performance of the equipment at a premise using an automated system, a facility owner and utility will predictably be able to adjust the energy consumption, and therefore predictably reduce consumption when needed.

With respect to claim 25, Brown teaches:
Obtaining energy usage periods of time for the facility for billing periods corresponding to the third party's past energy usage for the period of time (See at least paragraphs 30-32 and 43-45 which describe monitoring loads and gathering historical usage and pricing data).
The software executing on the computer determining a baseline energy usage based on the first and second energy usages; the software executing on the computer applying a discount rate to the baseline energy usage to generate a discounted baseline energy usage, the discount rate based on an expected reduced energy usage for the facility (See at least paragraphs 34-36, 40, and 64-67 which describe calculating a baseline energy usage based on historical data, and generating a discounted rate for baseline energy based on applying a discount rate to the baseline energy).
The software executing on the computer generating an energy bill for a third period of time (See at least paragraphs 70-75 and 81-85 which describe calculating an energy bill for a current billing period based on the discounted baseline usage rate and the actual usage).

Brown discloses all of the limitations of claim 25 as stated above.  Brown does not explicitly disclose the following, however Playfair teaches:
The computer receiving a first energy usage for the facility for a first period of time corresponding to the third-party's past energy usage for the first period of time; the computer receiving a second energy usage for the facility for a second period of time corresponding to the third-party's past energy usage for the second period of time (See at least paragraph 90 which describes obtaining energy usage for multiple periods of time, wherein the periods of times are in reference to different billing periods).
The software executing on the computer determining a baseline energy usage based on the first and second energy usages (See at least paragraphs 90, 92, 94, 98, and 99 which describe generating a baseline energy usage based on multiple energy usage time periods).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair.  By using multiple billing periods as historical information, a system will predictably be able to generate a load profile for a customer that is accurate for that billing time period in a future year, thus predictably resulting in more accurate forecasting.

The combination of Brown and Playfair discloses all of the limitations of claim 25 as stated above.  Brown and Playfair do not explicitly disclose the following, however Ribbich teaches:
Issuing the energy bill from a first-party to the third-party for a current billing period prior to an end of the current billing period (See at least paragraph 215 which describe projecting an energy bill for a future billing period and presenting it to a user).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich.  By presenting a projected future energy bill to a user, the user and energy management system would predictably be able to plan an altered energy usage that will lower a cost of a bill, thus saving the user money as well as placing less strain on a utility provider.

The combination of Brown, Playfair, and Ribbich discloses all of the limitations of claim 25 as stated above.  Brown, Playfair, and Ribbich do not explicitly disclose the following, however Kennedy teaches:
Wherein the first-party pays a utility bill issued by a second-party for energy usage of the facility during the current billing period (See at least paragraphs 20, 25, 31, and 47, which describe a utility customer using a service that acts as a middleman that handles payment services for utility billings).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy. By providing a service that pays the billing for utilities, a customer will predictably be able to reduce the number of transactions they must handle, thus increasing the customer satisfaction and experience.

The combination of Brown, Playfair, Ribbich, and Kennedy discloses all of the limitations of claim 25 as stated above.  Brown, Playfair, Ribbich, and Kennedy do not explicitly disclose the following, however Desai teaches:
Determining an energy usage of at least one piece of equipment at the facility; comparing the energy usage to a database of information accessible by the computer; and software executing on the computer adapted to adjust a Building Management System (BMS) to modify the operation of the at least one piece of equipment in the facility based on the comparison of the energy usage to the database of information (See at least paragraphs 8-14, 22-26, 27-34, and 81-86 which describe using sensors to measure energy usage of equipment at a facility, wherein the energy usage is compared to historic readings to and building profile information, and wherein commands are sent to a managing system to adjust the equipment operations based on the comparison).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of using sensors to measure energy usage of equipment at a facility, wherein the energy usage is compared to historic readings to and building profile information, and wherein commands are sent to a managing system to adjust the equipment operations based on the comparison of Desai.  By adjusting the performance of the equipment at a premise using an automated system after comparing measured usage to stored information, a facility owner and utility will predictably be able to adjust the energy consumption, and therefore predictably reduce consumption when needed.

With respect to claim 26, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claim 25 as stated above.  In addition, Playfair teaches:
Wherein the first period of time corresponds to a first monthly billing period for the second-party in a first year; wherein the second period of time corresponds to a second monthly billing period for the second-party in a second year; and wherein the first monthly billing period corresponds to the same calendar billing period as the second monthly billing period (See at least paragraph 90 which describes obtaining energy usage for multiple periods of time, wherein the periods of times are in reference to billing periods of the same month over the course of multiple years).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances of Desai.  By using multiple billing periods as historical information, a system will predictably be able to generate a load profile for a customer that is accurate for that billing time period in a future year, thus predictably resulting in more accurate forecasting.

With respect to claim 27, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claims 25 and 26 as stated above.  In addition, Playfair teaches:
Wherein the third period of time corresponds a monthly billing period immediately preceding the current billing period (See at least paragraphs 90, 92, 94, 98, and 99 which describe generating a baseline energy usage based on multiple energy usage time periods).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of using sensors to measure energy usage of equipment at a facility, wherein the energy usage is compared to historic readings to and building profile information, and wherein commands are sent to a managing system to adjust the equipment operations based on the comparison of Desai.  By using multiple billing periods as historical information, a system will predictably be able to generate a load profile for a customer that is accurate for that billing time period in a future year, thus predictably resulting in more accurate forecasting.

With respect to claim 37, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claim 25 as stated above.  In addition, Brown teaches:
Wherein the energy is electrical energy and a tariff corresponds to the KW/hr rate (See at least 38-42 which describe the energy as electrical energy and the billing being done based on KW per hour).

With respect to claim 38, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claim 25 as stated above.  In addition, Brown teaches:
Wherein the current billing period corresponds to a normalized monthly billing period (See at least paragraph 68 which describes using monthly periods as the measurement and billing periods).

With respect to claim 39, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claim 25 as stated above.  In addition, Playfair teaches:
Obtaining a fourth energy usage for a fourth period of time corresponding to the third-party's energy usage for the fourth period of time; and recalculating the baseline energy usage utilizing an energy usage for the fourth period of time (See at least paragraph 98 which describes continuously recalculating the baseline energy usage based on newly acquired energy usage and pricing).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage, and continuously recalculating the baseline energy usage based on newly acquired energy usage and pricing of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of using sensors to measure energy usage of equipment at a facility, wherein the energy usage is compared to historic readings to and building profile information, and wherein commands are sent to a managing system to adjust the equipment operations based on the comparison of Desai.  By recalculating the baseline energy as more data is collected, a service provider will predictably be able to adjust a user’s rates and consumption prediction more accurately, thus encouraging better energy management and lower rates for customers.

With respect to claim 40, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claim 25 as stated above.  In addition, Desai teaches:
Wherein the at least one of piece of equipment controlled by the BMS is selected from the group consisting of: an air handler, a condenser, a furnace, a boiler, a hot water heater, a pump, a heater, a motor, a light fixture, and combinations thereof (See at least paragraph 19 which describe the equipment as including HVAC equipment, cooking equipment, computers, TV’s, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of using sensors to measure energy usage of equipment at a facility, wherein the energy usage is compared to historic readings to and building profile information, wherein commands are sent to a managing system to adjust the equipment operations based on the comparison, and wherein the equipment includes HVAC equipment, cooking equipment, computers, TV’s, etc. of Desai.  By monitoring and controlling equipment, such as HVAC equipment, a building user and utility will predictably be able to monitor equipment with large draws of energy, and that are constantly being used on the premises.

Claims 4-6, 9-11, 28-30, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Playfair, Ribbich, Kennedy, and Desai as applied to claims 1 and 25 as stated above, and further in view of Schuster (US 2016/0290671 A1) (hereinafter Schuster).

With respect to claim 4, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claim 1 as stated above.  Brown, Playfair, Ribbich, Kennedy, and Desai do not explicitly disclose the following, however Schuster teaches:
Wherein an expected power signature for one of the plurality of pieces of equipment is derived based in part on information from a database including an expected power usage pattern based on manufacturer standards or previously determined usage patterns for the one of the plurality of pieces of equipment or combinations thereof; Wherein a measured power signature of the one of the plurality of pieces of equipment is compared to the expected power signature and if the measured power signature deviates a threshold value from the expected power signature an equipment alert is generated (See at least paragraphs 30-32 which describe comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances of Desai, with the system and method of comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault of Schuster.  By comparing the actual power signature of an HVAC system to an expected signature based on historic information, and alerting users based on the deviation being greater than a tolerance, a management system would predictably be able to determine if equipment is drawing excess or insufficient power, and thus take actions that would positively aid the health of equipment and the consumption of users.

With respect to claim 5, Brown/Playfair/Ribbich/Kennedy/Desai/Schuster discloses all of the limitations of claims 1 and 4 as stated above.  In addition, Desai teaches:
Wherein the expected power signature is dynamic such that it is adjusted based on environmental factors (See at least paragraphs 15, 18, 19, 20, and 27-34 which describe the expected power usage of appliances being dynamic and based on environmental factors such as climate, the date, and the time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances, and wherein the expected power usage of appliances being dynamic and based on environmental factors such as climate, the date, and the time of Desai, with the system and method of comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault of Schuster.  By adjusting the expected energy of appliances based on the environmental factors, an energy management system can predictably more accurately model energy usage, as appliances will knowingly use different amounts of energy in different environments, e.g. more energy will be spent to cool an environment in the summer rather than the winter.

With respect to claim 6, Brown/Playfair/Ribbich/Kennedy/Desai/Schuster discloses all of the limitations of claims 1, 4, and 5 as stated above.  In addition, Desai teaches:
Wherein the environmental factors that are used to adjust the expected power signature are selected from the group consisting of: an air temperature, a humidity, a sun-exposure factor on at least a portion of the facility, a heat index, a wind measurement, a date, a time of day, a season, a geographic location and combinations thereof (See at least paragraphs 15, 18, 19, 20, and 27-34 which describe the expected power usage of appliances being dynamic and based on environmental factors such as climate, the date, and the time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances, and wherein the expected power usage of appliances being dynamic and based on environmental factors such as climate, the date, and the time of Desai, with the system and method of comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault of Schuster.  By adjusting the expected energy of appliances based on the environmental factors, an energy management system can predictably more accurately model energy usage, as appliances will knowingly use different amounts of energy in different environments, e.g. more energy will be spent to cool an environment in the summer rather than the winter.

With respect to claim 9, Brown/Playfair/Ribbich/Kennedy/Desai/Schuster discloses all of the limitations of claims 1 and 4 as stated above.  In addition, Desai teaches:
Wherein the database of information includes power signature information corresponding to a probable malfunction for the one of the plurality of pieces of equipment (See at least paragraphs 8-14, 16, 17, 19, 22, and 27-34 which describe storing information on historic and expected energy consumption for appliances, wherein the when actual usage is different than expected, identify an abnormality in the usage of the appliance).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances, and the system storing information on historic and expected energy consumption for appliances, wherein the when actual usage is different than expected, identify an abnormality in the usage of the appliance of Desai, with the system and method of comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault of Schuster.  By storing malfunctioning and abnormal usage information, and using this information to identify when appliances are malfunctioning using detected energy usage, an energy management system can predictably identify when appliances are malfunctioning or being used improperly, and offer strategies in order to address issues.

With respect to claim 10, Brown/Playfair/Ribbich/Kennedy/Desai/Schuster discloses all of the limitations of claims 1, 4, and 9 as stated above.  In addition, Desai teaches:
Wherein the power signature information saved in the database includes data relating to On / Off times, power consumption and combinations thereof for the one of the plurality of pieces of equipment (See at least paragraphs 8-14, 16, 17, 19, 22, and 27-34 which describe storing information on historic and expected energy consumption for appliances, wherein the when actual usage is different than expected, identify an abnormality in the usage of the appliance, and wherein the expected and historic information includes operation times of the appliances and the amount of consumption).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances, and the system storing information on historic and expected energy consumption for appliances, wherein the when actual usage is different than expected, identify an abnormality in the usage of the appliance of Desai, with the system and method of comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault of Schuster.  By storing malfunctioning and abnormal usage information, and using this information to identify when appliances are malfunctioning using detected energy usage, an energy management system can predictably identify when appliances are malfunctioning or being used improperly, and offer strategies in order to address issues.

With respect to claim 11, Brown/Playfair/Ribbich/Kennedy/Desai/Schuster discloses all of the limitations of claims 1, 4, and 9 as stated above.  In addition, Desai teaches:
Wherein when the system determines a probable malfunction based on a comparison of the measured power signature to the power signature information saved in the database, the probable malfunction is transmitted to a mobile device (See at least paragraphs 8-14, 16, 17, 19, 22, and 27-34 which describe storing information on historic and expected energy consumption for appliances, wherein the when actual usage is different than expected, identify an abnormality in the usage of the appliance, and wherein alerts and problems are transmitted to a user device for review).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances, and the system storing information on historic and expected energy consumption for appliances, wherein the when actual usage is different than expected, identify an abnormality in the usage of the appliance of Desai, with the system and method of comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault of Schuster.  By storing malfunctioning and abnormal usage information, and using this information to identify when appliances are malfunctioning using detected energy usage, an energy management system can predictably identify when appliances are malfunctioning or being used improperly, and offer strategies in order to address issues.

With respect to claim 28, Brown/Playfair/Ribbich/Kennedy/Desai discloses all of the limitations of claim 25 as stated above.  Brown, Playfair, Ribbich, Kennedy, and Desai do not explicitly disclose the following, however Schuster teaches:
Wherein an expected power signature for one of the plurality of pieces of equipment is derived based in part on information from a database including an expected power usage pattern based on manufacturer standards or previously determined usage patterns for the one of the plurality of pieces of equipment or combinations thereof; Wherein a measured power signature of the one of the plurality of pieces of equipment is compared to the expected power signature and if the measured power signature deviates a threshold value from the expected power signature an equipment alert is generated (See at least paragraphs 30-32 which describe comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of using sensors to measure energy usage of equipment at a facility, wherein the energy usage is compared to historic readings to and building profile information, and wherein commands are sent to a managing system to adjust the equipment operations based on the comparison of Desai, with the system and method of comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault of Schuster.  By comparing the actual power signature of an HVAC system to an expected signature based on historic information, and alerting users based on the deviation being greater than a tolerance, a management system would predictably be able to determine if equipment is drawing excess or insufficient power, and thus take actions that would positively aid the health of equipment and the consumption of users.

With respect to claim 29, Brown/Playfair/Ribbich/Kennedy/Desai/Schuster discloses all of the limitations of claims 25 and 28 as stated above.  In addition, Desai teaches:
Wherein the expected power signature is dynamic such that it is adjusted based on environmental factors (See at least paragraphs 15, 18, 19, 20, and 27-34 which describe the expected power usage of appliances being dynamic and based on environmental factors such as climate, the date, and the time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of using sensors to measure energy usage of equipment at a facility, wherein the energy usage is compared to historic readings to and building profile information, and wherein commands are sent to a managing system to adjust the equipment operations based on the comparison, and wherein the expected power usage of appliances being dynamic and based on environmental factors such as climate, the date, and the time of Desai, with the system and method of comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault of Schuster.  By adjusting the expected energy of appliances based on the environmental factors, an energy management system can predictably more accurately model energy usage, as appliances will knowingly use different amounts of energy in different environments, e.g. more energy will be spent to cool an environment in the summer rather than the winter.

With respect to claim 30, Brown/Playfair/Ribbich/Kennedy/Desai/Schuster discloses all of the limitations of claims 25, 28, and 29 as stated above.  In addition, Desai teaches:
Wherein the environmental factors that are used to adjust the expected power signature are selected from the group consisting of: an air temperature, a humidity, a sun-exposure factor on at least a portion of the facility, a heat index, a wind measurement, a date, a time of day, a season, a geographic location and combinations thereof (See at least paragraphs 15, 18, 19, 20, and 27-34 which describe the expected power usage of appliances being dynamic and based on environmental factors such as climate, the date, and the time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of using sensors to measure energy usage of equipment at a facility, wherein the energy usage is compared to historic readings to and building profile information, and wherein commands are sent to a managing system to adjust the equipment operations based on the comparison, and wherein the expected power usage of appliances being dynamic and based on environmental factors such as climate, the date, and the time of Desai, with the system and method of comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault of Schuster.  By adjusting the expected energy of appliances based on the environmental factors, an energy management system can predictably more accurately model energy usage, as appliances will knowingly use different amounts of energy in different environments, e.g. more energy will be spent to cool an environment in the summer rather than the winter.

With respect to claim 33, Brown/Playfair/Ribbich/Kennedy/Desai/Schuster discloses all of the limitations of claims 25 and 28 as stated above.  In addition, Desai teaches:
Wherein the database of information includes power signature information corresponding to a probable malfunction for the one of the plurality of pieces of equipment (See at least paragraphs 8-14, 16, 17, 19, 22, and 27-34 which describe storing information on historic and expected energy consumption for appliances, wherein the when actual usage is different than expected, identify an abnormality in the usage of the appliance).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances, and the system storing information on historic and expected energy consumption for appliances, wherein the when actual usage is different than expected, identify an abnormality in the usage of the appliance of Desai, with the system and method of comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault of Schuster.  By storing malfunctioning and abnormal usage information, and using this information to identify when appliances are malfunctioning using detected energy usage, an energy management system can predictably identify when appliances are malfunctioning or being used improperly, and offer strategies in order to address issues.

With respect to claim 34, Brown/Playfair/Ribbich/Kennedy/Desai/Schuster discloses all of the limitations of claims 25, 28, and 33 as stated above.  In addition, Desai teaches:
Wherein the power signature information saved in the database includes data relating to On / Off times, power consumption and combinations thereof for the one of the plurality of pieces of equipment (See at least paragraphs 8-14, 16, 17, 19, 22, and 27-34 which describe storing information on historic and expected energy consumption for appliances, wherein the when actual usage is different than expected, identify an abnormality in the usage of the appliance, and wherein the expected and historic information includes operation times of the appliances and the amount of consumption).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances, and the system storing information on historic and expected energy consumption for appliances, wherein the when actual usage is different than expected, identify an abnormality in the usage of the appliance of Desai, with the system and method of comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault of Schuster.  By storing malfunctioning and abnormal usage information, and using this information to identify when appliances are malfunctioning using detected energy usage, an energy management system can predictably identify when appliances are malfunctioning or being used improperly, and offer strategies in order to address issues.

With respect to claim 35, Brown/Playfair/Ribbich/Kennedy/Desai/Schuster discloses all of the limitations of claims 25, 28, and 33 as stated above.  In addition, Desai teaches:
Wherein when the system determines a probable malfunction based on a comparison of the measured power signature to the power signature information saved in the database, the probable malfunction is transmitted to a mobile device (See at least paragraphs 8-14, 16, 17, 19, 22, and 27-34 which describe storing information on historic and expected energy consumption for appliances, wherein the when actual usage is different than expected, identify an abnormality in the usage of the appliance, and wherein alerts and problems are transmitted to a user device for review).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances, and the system storing information on historic and expected energy consumption for appliances, wherein the when actual usage is different than expected, identify an abnormality in the usage of the appliance of Desai, with the system and method of comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault of Schuster.  By storing malfunctioning and abnormal usage information, and using this information to identify when appliances are malfunctioning using detected energy usage, an energy management system can predictably identify when appliances are malfunctioning or being used improperly, and offer strategies in order to address issues.

Claims 7, 8, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Playfair, Ribbich, Kennedy, Desai, and Schuster as applied to claims 1, 4, 9, 25, 28, and 33 as stated above, and further in view of Paul et al. (US 2021/0148996 A1) (hereinafter Paul).

With respect to claim 7, Brown/Playfair/Ribbich/Kennedy/Desai/Schuster discloses all of the limitations of claims 1 and 4 as stated above.  Brown, Playfair, Ribbich, Kennedy, Desai, and Schuster do not explicitly disclose the following, however Paul teaches:
Wherein a filter is used to filter out deviations of the measured power signature from the expected power signature when a deviation occurs for a time duration of less than a time period (T) (See at least paragraphs 12, 14, 37, and 38 which describe measuring energy usage for appliances at a facility, wherein rules are applied to the measured usage to determine if an anomaly in usage is occurring, wherein the rules include filtering out usage that deviates from expected power usage when the duration of the deviation is less than a period of time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances of Desai, with the system and method of comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault of Schuster, with the system and method of measuring energy usage for appliances at a facility, wherein rules are applied to the measured usage to determine if an anomaly in usage is occurring, wherein the rules include filtering out usage that deviates from expected power usage when the duration of the deviation is less than a period of time of Paul.  By filtering out anomalous usage that deviates from an expected usage amount for less than some period of time, and only sending an alert if the deviation is for a greater period of time, a power management system can predictably eliminate spikes or drops in consumption based on fluctuations in the grid or during start-up/shut-off operations.

With respect to claim 8, Brown/Playfair/Ribbich/Kennedy/Desai/Schuster/Paul discloses all of the limitations of claims 1, 4, and 7 as stated above.  In addition, Paul teaches:
Wherein if the deviation equals or exceeds time period (T), the equipment alert is generated (See at least paragraphs 12, 14, 37, and 38 which describe measuring energy usage for appliances at a facility, wherein rules are applied to the measured usage to determine if an anomaly in usage is occurring, wherein the rules include filtering out usage that deviates from expected power usage when the duration of the deviation is less than a period of time, and sending an alert if the usage is greater than the period of time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances of Desai, with the system and method of comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault of Schuster, with the system and method of measuring energy usage for appliances at a facility, wherein rules are applied to the measured usage to determine if an anomaly in usage is occurring, wherein the rules include filtering out usage that deviates from expected power usage when the duration of the deviation is less than a period of time, and sending an alert if the usage is greater than the period of time of Paul.  By filtering out anomalous usage that deviates from an expected usage amount for less than some period of time, and only sending an alert if the deviation is for a greater period of time, a power management system can predictably eliminate spikes or drops in consumption based on fluctuations in the grid or during start-up/shut-off operations.

With respect to claim 12, Brown/Playfair/Ribbich/Kennedy/Desai/Schuster discloses all of the limitations of claims 1, 4, and 9 as stated above.  Brown, Playfair, Ribbich, Kennedy, Desai, and Schuster do not explicitly disclose the following, however Paul teaches:
Wherein the probable malfunction is selected from the group consisting of: defrost malfunction, compressor malfunction, fan related functions, failed seals of compartment and combinations thereof (See at least paragraphs 12, 37, 38, and 46-49 which describe identifying malfunctions in appliances, wherein the malfunctions include compressor and refrigerator malfunctions).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances, and the system storing information on historic and expected energy consumption for appliances, wherein the when actual usage is different than expected, identify an abnormality in the usage of the appliance of Desai, with the system and method of comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault of Schuster, with the system and method of identifying malfunctions in appliances, wherein the malfunctions include compressor and refrigerator malfunctions of Paul.  By identifying malfunctions, such as compressor and refrigerator malfunctions, an energy management system will predictably be able to identify well-known and common malfunctions in a wide service area, and thus would be able to provide more efficient strategies to lower energy usage.

With respect to claim 31, Brown/Playfair/Ribbich/Kennedy/Desai/Schuster discloses all of the limitations of claims 25 and 28 as stated above.  Brown, Playfair, Ribbich, Kennedy, Desai, and Schuster do not explicitly disclose the following, however Paul teaches:
Wherein a filter is used to filter out deviations of the measured power signature from the expected power signature when a deviation occurs for a time duration of less than a time period (T) (See at least paragraphs 12, 14, 37, and 38 which describe measuring energy usage for appliances at a facility, wherein rules are applied to the measured usage to determine if an anomaly in usage is occurring, wherein the rules include filtering out usage that deviates from expected power usage when the duration of the deviation is less than a period of time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of using sensors to measure energy usage of equipment at a facility, wherein the energy usage is compared to historic readings to and building profile information, and wherein commands are sent to a managing system to adjust the equipment operations based on the comparison of Desai, with the system and method of comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault of Schuster, with the system and method of measuring energy usage for appliances at a facility, wherein rules are applied to the measured usage to determine if an anomaly in usage is occurring, wherein the rules include filtering out usage that deviates from expected power usage when the duration of the deviation is less than a period of time of Paul.  By filtering out anomalous usage that deviates from an expected usage amount for less than some period of time, and only sending an alert if the deviation is for a greater period of time, a power management system can predictably eliminate spikes or drops in consumption based on fluctuations in the grid or during start-up/shut-off operations.

With respect to claim 32, Brown/Playfair/Ribbich/Kennedy/Desai/Schuster/Paul discloses all of the limitations of claims 25, 28, and 31 as stated above.  In addition, Paul teaches:
Wherein if the deviation equals or exceeds time period (T), the equipment alert is generated (See at least paragraphs 12, 14, 37, and 38 which describe measuring energy usage for appliances at a facility, wherein rules are applied to the measured usage to determine if an anomaly in usage is occurring, wherein the rules include filtering out usage that deviates from expected power usage when the duration of the deviation is less than a period of time, and sending an alert if the usage is greater than the period of time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of using sensors to measure energy usage of equipment at a facility, wherein the energy usage is compared to historic readings to and building profile information, and wherein commands are sent to a managing system to adjust the equipment operations based on the comparison of Desai, with the system and method of comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault of Schuster, with the system and method of measuring energy usage for appliances at a facility, wherein rules are applied to the measured usage to determine if an anomaly in usage is occurring, wherein the rules include filtering out usage that deviates from expected power usage when the duration of the deviation is less than a period of time, and sending an alert if the usage is greater than the period of time of Paul.  By filtering out anomalous usage that deviates from an expected usage amount for less than some period of time, and only sending an alert if the deviation is for a greater period of time, a power management system can predictably eliminate spikes or drops in consumption based on fluctuations in the grid or during start-up/shut-off operations.

With respect to claim 36, Brown/Playfair/Ribbich/Kennedy/Desai/Schuster discloses all of the limitations of claims 25, 28, and 33 as stated above.  Brown, Playfair, Ribbich, Kennedy, Desai, and Schuster do not explicitly disclose the following, however Paul teaches:
Wherein the probable malfunction is selected from the group consisting of: defrost malfunction, compressor malfunction, fan related functions, failed seals of compartment and combinations thereof (See at least paragraphs 12, 37, 38, and 46-49 which describe identifying malfunctions in appliances, wherein the malfunctions include compressor and refrigerator malfunctions).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of gathering historical usage information from a consumer, using said information to generate a baseline usage and baseline rate, and generating a billing for said usage in another time period of Brown, with the system and method of gathering usage information for different billing periods and using said information to generate baseline usage of Playfair, with the system and method of projecting an energy bill for a future billing period and presenting it to a user of Ribbich, with the system and method of a utility customer using a service that acts as a middleman that handles payment services for utility billings of Kennedy, with the system and method of a single premise using multiple metering units to measure energy usage for appliances, and the system storing information on historic and expected energy consumption for appliances, wherein the when actual usage is different than expected, identify an abnormality in the usage of the appliance of Desai, with the system and method of comparing expected consumption of an HVAC system to actual measured usage, and if it is within a tolerance than determine that the system is operating correctly, and if it is not, then triggering an alert indicate a fault in the system, and wherein the deviation is tracked to determine if it is higher or lower and identifying the type of fault of Schuster, with the system and method of identifying malfunctions in appliances, wherein the malfunctions include compressor and refrigerator malfunctions of Paul.  By identifying malfunctions, such as compressor and refrigerator malfunctions, an energy management system will predictably be able to identify well-known and common malfunctions in a wide service area, and thus would be able to provide more efficient strategies to lower energy usage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
25 August 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628